DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of concentric shaft electric motors configured to differentially control at least one overhead rotor in a counter-rotating configuration of claim 1; the low aspect ratio blades with wide blade chords in claim 2; the electrical fans allowing pivoting in claim 3; the horizontal stabilizers of claim 7; the fixed pitch main rotors system of claim 8; the internal combustion engine and/or electric motor of claim 10;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show power source(s) for the electric motors (e.g. batteries) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 12 objected to because of the following informalities:  
to and projecting outwardly from the cockpit.” 
In claim 1, lines 9-10, the phrase “electric fans are coupled at the distal end of the wing-like extensions” should be replaced with “electric fans are coupled at the distal ends of the wing-like extensions.” 
In claim 12, line 2, the phrase “can be ringed propeller” should be replaced with “can be a ringed propeller.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recite a pair of concentric shaft electric motors configured to differentially control at least one overhead rotor in a counter-rotating configuration. From a review of the figures, neither the motors nor the concentric shafts are illustrated. A review of the specification provides only that “The mast is configured to house a pair of concentric shaft electric motors in vertical tandem configuration. The motors can be configured to differentially control the overhead counter-rotating pair of rotors.” The originally filed disclosure provides no further guidance or information on the design or operation of the main rotors driving system and fails to show that such a configuration is well-known or to incorporate such a system by reference. The claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. The claims therefore contain subject matter which was not described in such a way as to reasonably convey to one of ordinary skill in the art that the Applicant had possession of the claimed invention at the time the application was filed. 
Claims 2-12 draw dependency from independent claim 1 and incorporate the limitations thereof. Each is rejected for at least the same rationale outlined above with respect to claim 1 for failure to address the lack of written description. 
Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As outlined above, claim 1 recites a rotor driving system comprising a pair of concentric shaft electric motors that differentially control counter-rotating overhead rotors each having a In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the (B) nature of the invention is highly complex and is designed for the conveyance of a human passenger as indicated by the “cockpit for at least one passenger” limitation. As such, the size of the electric motors and main rotor system must be very large and would be outside the realm of most, if not all, motor systems utilized in electrically powered unmanned air vehicles (UAV). Reviewing (C) the state of the prior art does not provide any teaching or direction for constructing or arranging such a main rotors driving system of the size for manned flight operations. The (D) level of one of ordinary skill in the art is generally high in the aerospace industry but (E) the level of predictability in the art is not very high as the factor of safety for human flight is very high and testing and airworthiness certifications are difficult and time-consuming. Reviewing the entirety of the disclosure (F) the amount of direction provided by the inventor is almost non-existent. There is no showing of how the motors and their respective shafts are to be arranged (e.g. Does one motor shaft pass through the center of the other motor and its motor shaft? Is one motor and its shaft housed within a hollow shaft of a larger motor? Is one motor positioned inverted above the shaft of the other such that the rotors are stacked with only the ends of the shafts being concentric?), if there are any intermediate elements (e.g. gears, gearboxes, bearings) required to provide the arrangement, and/or how the motors are coupled to the mast and cockpit, how the motors are powered and/or controlled. Reviewing the prior art, (G) there does not appear to be any existence of working examples of 
Claims 2-12 draw dependency from independent claim 1 and incorporate the limitations thereof. Each is rejected for at least the same rationale outlined above with respect to claim 1 for failure to address the lack of enablement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 3-5 recites a pair of concentric shaft electric motors configured to differentially control at least one overhead rotor in a counter-rotating configuration, and wherein each rotor supports a plurality of blades. First, a counter-rotating configuration would necessitate at least two rotors as one must rotate in the opposite direction of the other. As such, the claim limitation recites a narrower range (e.g. two or more) within a broader range (e.g. one or more) which renders the metes and bounds indefinite. It is unclear if there must be two or more rotors or if the rotorcraft can comprise only a single rotor. Second, as the pair of motors are “configured 
Claim 1 recites the limitation "the distal end of the wing-like extensions" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 draw dependency from independent claim 1 and incorporate the limitations and indefiniteness of the parent claim. Each of the dependent claims 2-12 is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome said indefiniteness. 
Claim 2 recites the limitation "the blades" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the blades” refers back to all of the plurality of blades of each rotor, a subset of the blades of each rotor, or to blades of the plurality of electric fans.
Claim 3 recites that the plurality of electrical fans “allow pivoting.” There is no recitation of what is being pivoted. It is therefore unclear if the fans allow pivoting of the rotorcraft, if the fans pivot with respect to the wing-like extensions in the manner of a tilt-rotor type aircraft, or if the blades of the fans are tiltable with respect to a fan hub such that the fans have variable pitch blades. 
Claims 4 and 5 each recite the limitation "each electrical fan" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claims 4 and 5 draw dependency, recite “electric fans” such that claims 4 and 5 should be amended from “electrical” to “electric” to establish proper antecedent basis. 
Claim 5 recites that each electrical fan is activated either by at least one at a time or collectively. This limitation is generally narrative and indefinite, failing to conform with current U.S. practice. It is replete with grammatical and idiomatic errors. As presently written, it is completely unclear what the metes and bounds of the claim are supposed to be. 
Claim 8 recites that the rotorcraft utilizes a fixed pitch main rotors system. There is no recitation of the elements of the system or how the rotorcraft employs the system. It is unclear if the overhead main rotors recited in claim 1, from which claim 8 draws dependency, are being further limited as “fixed pitch rotors” or if the system is in addition to the rotors already outlined. If claim 8 is further limiting the rotors of claim 1, it is additionally unclear if all of the rotors are fixed pitch or if only a subset thereof must be. 
Claim 10 recites the limitation "horizontal propeller" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9, from which claim 10 draws dependency, recites “a horizontal thrust propeller fan.” 
Claim 11 recites the limitation "horizontal propeller fan" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9, from which claim 11 draws dependency, recites “a horizontal thrust propeller fan.” 
Claims 10 and 11 each recite that the horizontal thrust propeller fan is “powered by” a element (e.g. engine, motor, turbine generator). It is presently unclear if the power source elements are being positively claimed in combination with the rotorcraft or the limitations are directed to a capability/adaptation of the horizontal thrust propeller fan. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites that the blades can be low aspect ratio blades with wide blade chords. The recitation of the phrase “can be” renders the limitation optional. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h).
Claim 12 recites that the horizontal propeller fan can be ringed propeller. The recitation of the phrase “can be” renders the limitation optional. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0210480 to Lauder et al. in view of US 2013/0251525 to Saiz. 
Re: Claim 1. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. teaches a rotorcraft (Abstract; Fig. 1, 10, rotorcraft) comprising:
a cockpit for at least one passenger (12, airframe);
a pair of concentric shaft (Fig. 3, 116, mast with rotation axis A for first and second rotors, 102, 104) electric motors (122, first motor; 124, second motor - motors are coaxially mounted around the same shaft, 116) configured to differentially control at least one overhead rotor in a counter-rotating configuration (paragraph [0022] - rotors rotate in different directions), and wherein each rotor supports a plurality of blades (110, blades). However, Lauder et al. does not expressly disclose that the rotorcraft also comprises: 
a plurality of wing-like extensions coupled and projected outward the cockpit; and
a plurality of electric fans vertically pointed;
wherein the electric fans are coupled at the distal end of the wing-like extensions.
Saiz teaches a comparable rotorcraft (Abstract, Figs. 1-2) comprising a cockpit for at least one passenger (1, fuselage), a main rotor (3, 2h), a plurality of wing-like extensions coupled to and extending from the fuselage (48, canard fin; 57, stabilizer fin), wherein the wing-like extensions each comprise vertically oriented electric fans (9) coupled to the distal ends thereof. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been 
Re: Claim 2. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 1. As the limitation wherein the blades can be low aspect ratio blades with wide blade chords is considered optional, Lauder et al. and Saiz still render obvious the rotorcraft of claim 2. Alternatively, Examiner gives Official Notice that low aspect ratio blades with wide blade chords are well-known in the rotorcraft and autogyro art and would have been obvious to utilize in combination with the rotor blades of Lauder et al. in view of Saiz for their known aerodynamic properties.
Re: Claim 3. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 1. However, it is not expressly disclosed that the plurality of electrical fans allow pivoting. Examiner gives Official Notice that variable pitch rotor blades are well-known in the art and that tilting wing-like extensions with fans thereon that tilt with said wings or tilting fans coupled to wing-like extensions to provide thrust vectoring are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the 
Re: Claim 4. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 1, however it is not expressly disclosed that each electrical fan includes six blades. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide fans with six blades each because Applicant has not disclosed that six blades provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with fans having 2-5 or 7 or more blades because the fans can be sized and powered according to desired output regardless of the number of fan blades. Therefore, it would have been an obvious matter of design choice to modify Lauder in view of Saiz to obtain the invention as specified in claim 4. 
Re: Claim 5. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 1, wherein Saiz teaches that each electrical fan is activated either by at least one at a time or collectively (paragraph [0025] teaches that the fans are independently powered and controllable).
Re: Claim 6. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 1. However, it is not expressly disclosed that each wing-like extension also includes vertical stabilizers and/or rudders. Examiner gives Official Notice that wing-like extensions comparable to Saiz which comprise vertical stabilizers and/or rudders are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide vertical stabilizers and rudders to the wing-like extensions of Saiz to provide increased yaw control of the vehicle. 
Re: Claim 7. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 1, wherein Saiz teaches that at least two wing-like extensions also include horizontal stabilizers and elevators (Fig. 1, rear wing extensions 57 include proximal flaps - elevators).
Re: Claim 8. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 1. However, it is not expressly disclosed that the rotorcraft utilizes a fixed pitch main rotors system. Examiner gives Official Notice that rotorcraft comprising fixed pitch main rotors systems are well-known in the art. The prior art contained a “base” device upon which the 
Re: Claim 9. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 1, wherein Lauder teaches that the rotorcraft also includes a horizontal thrust propeller fan provided at a rear operative end of said rotorcraft (translational thrust system, 24, is mounted to longitudinally extending tail, 14, of airframe, 12).
Re: Claim 10. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 9, however, it is not expressly disclosed that the horizontal propeller is powered either by an internal combustion engine (ICE) or by an electric motor. Examiner gives Official Notice that rotorcraft comprising internal combustion engines and/or electric motors powering horizontal thrust propeller fans are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique 
Re: Claim 11. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim 9, however, it is not expressly disclosed that the horizontal propeller fan is powered by a fuel turbine generator. Examiner gives Official Notice that rotorcraft comprising fuel turbine generators powering horizontal thrust propeller fans are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a fuel turbine generator to power the horizontal fan such that there is redundancy between power systems and/or a backup in the event that electric power is lost and fuel is available.
Re: Claim 12. As best understood due to lack of written description, lack of enablement, and indefiniteness, Lauder et al. in view of Saiz render obvious the rotorcraft according to claim .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647